             Case 1:20-cv-08004-ER Document 5 Filed 11/02/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TOWAKI KOMATSU,

                                  Plaintiff,
                                                                    20-CV-8004 (ER)
                      -against-
                                                                 ORDER OF SERVICE
 THE CITY OF NEW YORK, et al.,

                                  Defendants.

EDGARDO RAMOS, United States District Judge:

        Plaintiff, appearing pro se, brings this action under 42 U.S.C. §§ 1983, 1985, and 1988,

as well as under New York State law, alleging that Defendants unlawfully prevented him from

attending three public meetings. By order dated October 7, 2020, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis (IFP).

                                   STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
           Case 1:20-cv-08004-ER Document 5 Filed 11/02/20 Page 2 of 9




                                           DISCUSSION

A.     Claims Against James Clynes

       Plaintiff names as a defendant James Clynes, a court attorney to New York State Supreme

Court Judge Alexander Tisch. Plaintiff alleges that Judge Tisch “unlawfully delayed” ruling on

an order to show cause in a matter that Plaintiff had pending in state court.

       The complaints contains the following assertions about Clynes: he is “trying to be

elected” to the bench; he “sat in the front row” of a September 26, 2017 town hall meeting from

which Plaintiff was excluded; he “applauded” the mayor at that event; he was “aware” that

Plaintiff had been excluded from attending the meeting, and thus “illegally condoned” Plaintiff’s

exclusion. (ECF No. 2 ¶¶ 9(h)(iv), 16, 38, 39, 45.)

       Judges are absolutely immune from suit for damages for any actions taken within the

scope of their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts

arising out of, or related to, individual cases before the judge are considered judicial in nature.”

Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot

overcome judicial immunity.” Id. (citations omitted). This is because “[w]ithout insulation from

liability, judges would be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d

47, 51 (2d Cir. 1994). Judicial immunity does not apply when the judge takes action “outside”

his judicial capacity, or when the judge takes action that, although judicial in nature, is taken “in

absence of jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10

(describing actions that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be

construed broadly where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S.

349, 356 (1978).

       Absolute judicial immunity has been extended to those nonjudicial officers who perform

acts that are “‘functionally comparable’ to that of a judge’” or “are integrally related to an

                                                  2
             Case 1:20-cv-08004-ER Document 5 Filed 11/02/20 Page 3 of 9




ongoing judicial proceeding.” Mitchell v. Fishbein, 377 F.3d 157, 172 (2d Cir. 2004) (citations

omitted). Courts have held that this quasi-judicial immunity applies to New York State court

clerks when they perform tasks that are an integral part of the judicial process. See Stephens v.

Sullivan & Cromwell LLP, No. 15-CV-1251 (LGS), 2015 WL 1608427, at *3 (S.D.N.Y. Apr. 9,

2015) (County Clerk); Garcia v. Hebert, No. 08-CV-0095 (DFM), 2013 WL 1294412, at *12 (D.

Conn. Mar. 28, 2013) (state-court clerk) (quoting Rodriguez v. Weprin, 116 F.3d 62, 66 (2d Cir.

1997)).

          If Plaintiff is asserting any claims against Clynes in his capacity as a court attorney to

Judge Tisch, Clynes is immune from suit for any actions he took in connection with the state

court matter that is or was pending before Judge Tisch.

          Moreover, to state a claim under § 1983, a plaintiff must allege both that: (1) a right

secured by the Constitution or laws of the United States was violated, and (2) the right was

violated by a person acting under the color of state law, or a “state actor.” See West v. Atkins, 487

U.S. 42, 48-49 (1988). A plaintiff must also allege facts showing the defendants’ direct and

personal involvement in the alleged constitutional deprivation. See Spavone v. N.Y. State Dep’t of

Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (citing Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.

1995)).

          The facts Plaintiff sets forth regarding Clynes do not suggest that Clynes was personally

involved in any violation of Plaintiff’s constitutional rights. Thus, even if the Court assumes the

truth of Plaintiff’s allegations against Clynes — that Clynes, knowing that Plaintiff was not

permitted to attend the town hall meetings, sat in the front row, applauded the mayor, and took no

action to prevent Plaintiff’s exclusion from the event — fails to state a claim against Clynes

under § 1983.



                                                    3
           Case 1:20-cv-08004-ER Document 5 Filed 11/02/20 Page 4 of 9




B.     Service on Named Defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summonses and complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding

that it is the plaintiff’s responsibility to request an extension of time for service); see also Murray

v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

       To allow Plaintiff to effect service on Defendants City of New York; New York City

Police Department (NYPD) Inspector Howard Redmond; Mayor Bill de Blasio; former NYPD

Commissioner James O’Neill; Gale Brewer; NYPD Detective Raymond Gerola, Shield #6577;

NYPD Detective Nicholas Mason #6995; NYPD Lieutenant Ralph Nieves # 902104; NYPD

Officer Lance #245; NYPD Officer Santana #7291; NYPD Officer Keck #6313; NYPD Officer

Baez #5984; NYPD Officer Jerry Ioveno #5560; NYPD Officer Keith Dietrich #5779; Rachel

Atcheson; Pinny Ringel; Harold Miller; Nick Gulotta; Jessica Ramos; Eric Phillips; Dustin

                                                  4
            Case 1:20-cv-08004-ER Document 5 Filed 11/02/20 Page 5 of 9




Ridener; and Marco Carrion through the U.S. Marshals Service, the Clerk of Court is instructed

to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each

of these defendants. The Clerk of Court is further instructed to issue summonses and deliver to

the Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

C.      John Doe Defendants

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff may

supply sufficient information to permit the NYPD to identify the following John Doe police

officers: in connection with the 9/26/17 incident, “John Doe 1 tablet,” John Does 1 and 2, and

Jane Does 1-3; in connection with the 9/27/17 incident, John Does 1-4; and in connection with

the 9/28/17 event, John Does 1-3 and Jane Does 1-4.

        It is therefore ordered that the New York City Law Department, which is the attorney for

and agent of the NYPD, shall ascertain the identities of these John Doe Defendants whom

Plaintiff seeks to sue here and the addresses where these defendants may be served. The New

York City Law Department shall provide this information to Plaintiff and the Court within sixty

days of the date of this order.

        Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the John Doe defendants. The amended complaint will replace, not supplement, the

complaint. An Amended Complaint form that Plaintiff should complete is attached to this order.

Once Plaintiff has filed an amended complaint, the Court will screen the submission and, if

necessary, issue an order directing the Clerk of Court to complete the USM-285 forms with the

                                                   5
           Case 1:20-cv-08004-ER Document 5 Filed 11/02/20 Page 6 of 9




addresses for the named John Doe defendants and deliver all documents necessary to effect

service to the U.S. Marshals Service.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Defendants City of New York; New York City Police Department (NYPD)

Inspector Howard Redmond; Mayor Bill de Blasio; former NYPD Commissioner James O’Neill;

Gale Brewer; NYPD Detective Raymond Gerola, Shield #6577; NYPD Detective Nicholas

Mason #6995; NYPD Lieutenant Ralph Nieves # 902104; NYPD Officer Lance #245; NYPD

Officer Santana #7291; NYPD Officer Keck #6313; NYPD Officer Baez #5984; NYPD Officer

Jerry Ioveno #5560; NYPD Officer Keith Dietrich #5779; Rachel Atcheson; Pinny Ringel;

Harold Miller; Nick Gulotta; Jessica Ramos; Eric Phillips; Dustin Ridener; and Marco Carrion,

issue summonses, and deliver all documents necessary to effect service to the U.S. Marshals

Service. The Clerk of Court is also directed to mail a copy of this order and the complaint to the

New York City Law Department at: 100 Church Street, New York, NY 10007. An Amended

Complaint form is attached to this order.

SO ORDERED.

 Dated:   November 2, 2020
          New York, New York

                                                            EDGARDO RAMOS
                                                          United States District Judge




                                                 6
Case 1:20-cv-08004-ER Document 5 Filed 11/02/20 Page 7 of 9




          DEFENDANTS AND SERVICE ADDRESSES

  City of New York
  100 Church Street
  New York, NY 10007

  Manhattan Borough President Gale Brewer
  431 West 125th Street
  New York, N.Y. 10027

  NYPD Inspector Howard Redmond
  NYC Mayor Security Detail
  City Hall
  New York, NY 10007

  NYPD Lieutenant Ralph Nieves # 902104
  New York Police Department
  1 Police Plaza
  Room 110C
  New York, NY 10038

  NYPD Detective Raymond Gerola #6577
  NYC Mayor Security Detail
  City Hall
  New York, NY 10007

  NYPD Officer Lance #245
  NYC Mayor Security Detail
  City Hall
  New York, NY 10007

  NYPD Officer Santana #7291
  NYC Mayor Security Detail
  City Hall
  New York, NY 10007

  NYPD Officer Keith Dietrich #5779
  NYC Mayor Security Detail
  City Hall
  New York, NY 10007

  NYPD Officer Keck #6313
  NYC Mayor Security Detail
  City Hall
  New York, NY 10007

  NYPD Officer Jerry Ioveno #5560
  NYC Mayor Security Detail
Case 1:20-cv-08004-ER Document 5 Filed 11/02/20 Page 8 of 9




  City Hall
  New York, NY 10007

  Mayor Bill de Blasio
  City Hall
  New York, NY 10007

  Jessica Ramos
  City Hall
  New York, NY 10007

  Nick Gulotta
  City Hall
  New York, NY 10007

  Rachel Atcheson
  City Hall
  New York, NY 10007

  Pinny Ringel
  City Hall
  New York, NY 10007

  Harold Miller
  City Hall
  New York, NY 10007

  Eric Phillips
  City Hall
  New York, NY 10007

  Dustin Ridener
  City Hall
  New York, NY 10007

  Marco Carrion
  City Hall
  New York, NY 10007

  James O’Neill, former NYPD Commissioner
  New York Police Department
  1 Police Plaza
  Room 110C
  New York, NY 10038

  NYPD Detective Nicholas Mason, Shield #6995
  NYC Mayor Security Detail
                               8
Case 1:20-cv-08004-ER Document 5 Filed 11/02/20 Page 9 of 9




  City Hall
  New York, NY 10007

  NYPD Officer Baez, Shield # 5984
  NYC Mayor Security Detail
  City Hall
  New York, NY 10007




                               9
